Citation Nr: 0024650	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-08 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than April 1, 1997, 
for the grant of a 40 percent evaluation for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
April 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which assigned a temporary total (100 percent) rating for the 
veteran's service-connected right shoulder disability under 
38 C.F.R. § 4.30, effective February 7, 1997, to March 31, 
1997, and increased the evaluation for this disability to 40 
percent, effective April 1, 1997.


FINDINGS OF FACT

1.  In a January 1995 decision the Board denied the veteran's 
appeal for an evaluation in excess of 20 percent for his 
right shoulder disability.

2.  After the Board's January 1995 decision, the veteran did 
not file a claim for an increased evaluation for his right 
shoulder disability until October 10, 1997.

3.  VA treatment records shows that the veteran underwent 
right shoulder arthroscopic surgery on February 7, 1997.

4.  The veteran received a temporary 100 percent rating for 
his right shoulder disability under 38 C.F.R. § 4.30, 
effective February 7, 1997, to March 31, 1997.

5.  Subsequent to the January 1995 Board decision, there is 
nothing of record which may be considered an informal claim 
for an increased evaluation for a right shoulder disability 
prior to February 7, 1997, and there is no evidence prior to 
this date which reflects a worsening of the veteran's right 
shoulder disability.


CONCLUSION OF LAW

An effective date earlier than April 1, 1997, for the grant 
of a 40 percent evaluation for a right shoulder disability is 
not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background:  The veteran was released from his period 
of active military service in April 1946.  His initial 
application for compensation was received in April 1946.  At 
that time, he requested service connection for a fractured 
right shoulder.

In an April 1946 rating decision, the RO noted that the 
veteran had incurred a right shoulder disability in service.  
The RO then granted service connection for the veteran's 
right shoulder disability, and assigned it a 20 percent 
disability rating, effective April 18, 1946, the day 
following his release from service.

In December 1946, additional service medical records were 
associated with the claims folder.

Upon consideration of the foregoing, in a February 1947 
rating decision, the RO confirmed and continued the 20 
percent evaluation for the veteran's right shoulder 
disability.

In December 1947, additional service medical records were 
associated with the claims folder.

Based on the foregoing, in a January 1948 rating decision, 
the RO confirmed and continued the 20 percent evaluation for 
the veteran's right shoulder disability.

On VA medical examination in April 1948, the veteran was 
assessed as having residuals of a fractured right humerus 
head.

Upon consideration of the foregoing, in an April 1948 rating 
decision, the RO confirmed and continued the 20 percent 
evaluation for the veteran's right shoulder disability.

In May 1948, additional service medical records were 
associated with the claims folder.

Based on the foregoing, in a May 1948 rating decision, the RO 
confirmed and continued the 20 percent evaluation for the 
veteran's right shoulder disability.

On VA medical examination in May 1950, the veteran was 
assessed as having residuals of a chip fracture of the 
greater tuberosity of the right humerus manifested by 
intermittent pain in the right shoulder.

Upon consideration of the foregoing, in a May 1950 rating 
decision, the RO confirmed and continued the 20 percent 
evaluation for the veteran's right shoulder disability.

A VA hospital report reflects that the veteran was 
hospitalized for a week from May to June 1978.  During this 
hospitalization, he underwent an acromioplasty and repair of 
the rotator cuff of his right shoulder.  It was noted that he 
did well postoperatively.  The pertinent diagnoses at 
discharge were rotator cuff tear of the right shoulder and 
status post injury to right shoulder in 1944.

Based on the foregoing, in a July 1978 rating decision, the 
RO assigned a temporary total rating for the veteran's right 
shoulder disability, effective May 25, 1978, to July 31, 
1978, and restored the pre-surgery rating of 20 percent for 
this disability effective August 1, 1978.

In a letter received on October 18, 1978, the veteran 
requested the RO to extend the temporary total rating for his 
right shoulder disability.

In support of his claim, the veteran submitted copies of VA 
outpatient treatment records dated from August to October 
1978.  These records show that he was seen with complaints of 
right shoulder pain in October 1978.  At that time, the 
impression was failed rotator cuff repair.  In October 1978, 
an assessment of gradually improving status post right 
rotator cuff repair was rendered.

Upon consideration of the foregoing, in a November 1978 
rating decision, the RO extended the temporary total rating 
for the veteran's right shoulder disability until October 31, 
1978, and restored the 20 percent rating for this disability 
effective November 1, 1978.

In a statement in support of claim received on January 5, 
1984, the veteran requested an increased evaluation for his 
right shoulder disability.

In March 1984, VA outpatient treatment records were 
associated with the claims folder.  These records show that 
the veteran was assessed as having a right shoulder 
disability on many occasions from February 1978 to January 
1984.

Based on the foregoing, in an April 1984 rating decision, the 
RO confirmed and continued the 20 percent evaluation for the 
veteran's right shoulder disability.

In a letter received on May 8, 1990, the veteran requested an 
increased evaluation for his right shoulder disability.

In May 1991, VA outpatient treatment records and a letter 
from a private chiropractor were associated with the claims 
folder.

The VA outpatient treatment records show that the veteran was 
treated for right shoulder pain on occasion from January 1990 
to April 1991.

In an April 1991 letter, M. McMurray, D.C., reported that he 
had treated the veteran's right shoulder disability from 
January to June 1984.

Upon consideration of the foregoing, in a June 1991 rating 
decision, the RO confirmed and continued the 20 percent 
evaluation for the veteran's right shoulder disability.

In April 1992, the veteran perfected an appeal of the June 
1991 rating decision.

At a June 1992 hearing, the veteran testified that the 
severity of his right shoulder disability warranted a 
disability evaluation greater than 20 percent.

At this hearing the veteran also submitted a July 1978 letter 
from R. Greene, M.D.  In this letter, Dr. Greene reported 
that the veteran underwent right rotator cuff repair surgery 
in May 1978 and would require a period of physical therapy 
and recovery before he could return to work.  It was noted 
that the estimated time for the veteran's full recovery was 
August 26, 1978.

On VA medical examination in August 1992, there was no 
evidence of swelling or any other change of morphology of the 
veteran's right shoulder joint.  His range of right shoulder 
motion was 0 to 180 degrees of abduction and flexion, and 0 
to 30 degrees of extension.  On external rotation, he was 
able to bring his hand to the back of his neck.  On internal 
rotation, he was able to bring his hand to the T-12 level.  
Motor strength was 4/5 and sensation was intact.  The 
impression was status post right shoulder acromioplasty and 
repair of the rotator cuff with some evidence of rotator cuff 
insufficiency.

In September 1992, VA outpatient treatment records were 
associated with the claims folder.  These records show that 
the veteran was treated for right shoulder pain on occasion 
from August 1988 to August 1992.

In a January 1995 decision, the Board denied a rating in 
excess of 20 percent for the veteran's right shoulder 
disability.

In a statement in support of claim received on October 10, 
1997, the veteran requested an increased evaluation for his 
right shoulder disability.  In support of his claim, he 
submitted duplicate copies of a VA hospital report and VA 
outpatient treatment records.

As part of the development of the veteran's claim, an April 
1997 VA outpatient treatment record was later associated with 
the claims folder.  This record shows that a clinical 
evaluation of the veteran's right shoulder revealed that 
moderate atrophy was present in his deltoid muscle and that 
he had significant weakness on abduction and external 
rotation.  Passively, he had essentially full abduction and 
external rotation.  Internal rotation was moderately 
restricted.  It was noted that all range of motion was quite 
painful.  The diagnosis was massive, severe rotator cuff tear 
of the right shoulder and status post recent arthroscopy and 
acromioplasty.

On VA medical examination in December 1997, an X-ray 
examination of the veteran's right shoulder revealed 
osteophytes with degenerative changes of the 
acromioclavicular joint, a high riding humeral head with 
associated pseudoarthrosis, a heterotopic bone formation on 
the humeral head and a flattening of the lateral aspect of 
the humeral head.  The veteran was diagnosed as having had 
failed rotator cuff surgery originally in 1945, after 
misdiagnosis at the time of the injury and in 1978 and 
February 1997, with ongoing severe right shoulder pain 
syndrome and loss of use of the right arm in any but a 
dependent position.

As reported earlier, in a May 1998 rating decision, the RO 
assigned a temporary total rating for the veteran's right 
shoulder disability under 38 C.F.R. § 4.30, effective 
February 7, 1997, to March 31, 1997, and increased the 
evaluation for this disability to 40 percent, effective April 
1, 1997.

In June 1998, VA outpatient treatment records were associated 
with the claims folder.  These records show the veteran was 
treated for his right shoulder disability on occasion from 
February 1997 to April 1998.  A February record includes a 
notation which shows that the veteran underwent right 
shoulder arthroscopic surgery on February 7, 1997.

In a letter received from the veteran in September 1998, the 
veteran filed a Notice of Disagreement with the RO's 
assignment of April 1, 1997, as the effective date for the 
grant of a 40 percent evaluation for his right shoulder 
disability.  He maintained that an effective date should be 
November 1, 1978, as that was the date which followed a 100 
temporary total evaluation for his right shoulder disability.

At an October 1998 hearing, the veteran testified that he 
underwent right shoulder surgery around April 1997 and that 
he had had a loss of right shoulder motion prior to that 
time.  He also testified that the severity of his right 
shoulder disability had increased following surgery in 1978.  
He stated that a VA examination and VA treatment records 
prior to 1997 had not properly addressed the functional 
limitation or restricted motion of his right shoulder.

Subsequent to the October 1998 hearing, additional evidence 
was associated with the claims folder.  The relevant evidence 
will be discussed below.

Initially, the Board notes that the veteran submitted a 
handwritten index wherein he provided a chronological list of 
VA treatment of his right shoulder disability as well as the 
procedural development and outcomes of his various claims for 
an increased evaluation for his right shoulder disability.

Copies of letters from a law firm show that the veteran filed 
a claim for benefits with the State of California Worker's 
Compensation Appeals Board based on a right upper extremity 
problem in July 1978.

A private medical record from C. McDonald, M.D., shows that 
an X-ray examination of the veteran's right shoulder revealed 
mild degenerative changes in August 1978.

Private medical records from H. Dohn, M.D., show that the 
veteran was treated for a right shoulder disability from 
August 1978 to March 1979.

Copies of a claim and letters from officials with the 
Colonial Life Insurance Company show that, in October 1978, 
the veteran's claim was denied because his right shoulder 
disability was not the result of an accident.

Private medical records from A. Holmboe, M.D., show that the 
veteran was diagnosed as having status postoperative rotator 
cuff repair of the right shoulder and right shoulder atrophy 
and weakness in January 1979.

Copies of an application, letters and decision from the State 
of California Worker's Compensation Appeals Board show that 
an award was made in favor of the veteran in September 1979.

Private medical records from N. Sokoloff, M.D., show that the 
veteran was treated for a right shoulder disability from 
January to March 1981.

Private medical records from M. McMurray, D.C., show that the 
veteran was diagnosed as having a chronic, traumatic right 
shoulder strain with associated myofascitis of the rotator 
cuff muscles on occasion from January to August 1984.

Private medical records from S. Miller, D.C., show that the 
veteran was diagnosed as having status post surgical repair 
of rotator cuff syndrome and residual mechanical right 
shoulder syndrome in regard to rotator cuff tendonitis in 
August 1986.

Additional VA outpatient treatment records show that the 
veteran was treated for a right shoulder disability from 
October 1986 to October 1989, and from May to December 1990.

At the video conference hearing before the undersigned in 
August 1999, the veteran testified that VA had failed to 
fulfill its duty to assist by not helping him gather evidence 
at the time that he filed his claim for an increased 
evaluation for his right shoulder disability on January 5, 
1984.  Thus, he maintained that the effective date for the 40 
percent evaluation for his right shoulder disability should 
be January 5, 1984.  He stated that the examiner who 
conducted the August 1992 VA examination had failed to 
consider his pain on motion and fatigability.  He also stated 
that he had had the same loss of right shoulder motion in 
1984 as he had when the 40 percent evaluation for his right 
shoulder was assigned in 1997.  He reported that the severity 
of his right shoulder disability had remained the same since 
1978.


Legal Criteria:  Unless specifically provided otherwise, a 
claim reopened after final adjudication or a claim for 
increase of compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  
Section 5110(b)(2) then specifically provides otherwise by 
stating as follows:  "The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. 
§ 3.400(o)(1), (2) (effective date of award of increased 
rating is earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date, otherwise, 
date of receipt of claim); Swanson v. West, 12 Vet. App. 442, 
447 (1999); Hazan v. Gober, 10 Vet. App. 511, 520 (1997).  

In VAOPGCPREC 12-98, General Counsel noted that 38 C.F.R. 
§ 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred; that this section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

Accordingly, if an increase in disability is found to have 
occurred within one year prior to receipt of the claim, the 
increase is to be made effective as of the date that the 
increase was "factually ascertainable."  If an increase in 
disability occurred more than one year prior to the claim, 
the increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date that an actual increase in disability is shown.  
38 U.S.C.A. § 5102(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a), 
the submission of certain medical records may constitute an 
"informal claim" for an increase in disability compensation.  
In addition, 38 C.F.R. § 3.157(b)(1) specifies that where, as 
here, a claimant's formal claim for compensation already has 
been allowed, receipt of, inter alia, a VA report of 
examination will be accepted as an informal claim filed on 
the date of the examination.

The veteran's right shoulder disability may be rated under 
Diagnostic Codes 5003, 5200, 5201, 5202 and 5203.

Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).

Diagnostic Code 5200 provides ratings for various degrees of 
ankylosis of the scapulohumeral articulation.  Under this 
code, a 30 percent evaluation is warranted where ankylosis of 
the major shoulder is favorable and abduction is possible to 
60 degrees with the ability to reach the mouth and head.  A 
40 percent evaluation is warranted where ankylosis of the 
major shoulder is intermediate between favorable and 
unfavorable.  A 50 percent evaluation is warranted where 
ankylosis of the major shoulder is unfavorable, with 
abduction limited to 25 degrees from side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (1999).

Diagnostic Code 5201 provides a 20 percent evaluation when 
there is limitation of motion of the major arm at the 
shoulder level.  A 30 percent evaluation is warranted when 
there is limitation of the major arm midway between side and 
shoulder level.  A 40 percent evaluation is warranted when 
limitation of motion of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71, Diagnostic Code 5201 (1999).

Diagnostic Code 5202 provides a 20 percent evaluation when 
there is impairment of the major humerus with malunion and a 
moderate deformity, or where there is recurrent dislocation 
at the scapulohumeral joint with infrequent episodes and 
guarding of movements only at the shoulder level.  A 30 
percent evaluation is warranted for malunion and a moderate 
deformity, or where there is recurrent dislocation at the 
scapulohumeral joint with infrequent episodes and guarding of 
all arm movements.  A 50 percent evaluation is warranted when 
there is impairment of the major humerus with fibrous union.  
Impairment of the major humerus with nonunion of (false flail 
joint) warrants a 60 percent evaluation, and with loss of 
head (flail shoulder) an 80 percent evaluation may be 
assigned.  38 C.F.R. § 4.71, Diagnostic Code 5202 (1999).

Diagnostic Code 5203 provides that an impairment of the major 
clavicle or scapula with nonunion and with loose movement is 
assigned a 20 percent evaluation.  Dislocation of the 
clavicle or scapula also warrants a 20 percent evaluation.  
38 C.F.R. § 4.71, Diagnostic Code 5203 (1999).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Analysis.  The veteran contends that the grant of the 40 
percent evaluation for his right shoulder disability should 
date back to 1978 or 1984.  However, a review of the record 
shows that the assigned ratings for the period prior to the 
Board's January 1995 decision are controlled by the Board's 
January 1995 decision and numerous prior RO rating decisions, 
all of which are now final.  38 U.S.C.A. §§ 7103, 7104, 
7105(c); 38 C.F.R. §§ 20.1100, 20.1103.

Under 38 C.F.R. § 3.105(a), where evidence establishes clear 
and unmistakable error, the prior decision will be reversed 
or amended.  Previous determinations which are final and 
binding, including decisions of degree of disability, will be 
accepted as correct in the absence of clear and unmistakable 
error.  

In Russell v. Principi, the Court defined clear and 
unmistakable error as follows: 

Either the correct facts, as they were 
known at the time, were not before the 
adjudicator or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied. . . .  a clear 
and unmistakable error . . . must be the 
sort of error which, had it not been 
made, would have manifestly changed the 
outcome . . . [, an error that is] 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made.

Russell, 3 Vet. App. 310, 313-14 (1992) (en banc).  A 
determination that there was a clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  Id. at 314.  In order for there 
to be a valid claim of clear and unmistakable error the 
claimant must assert more than a disagreement as to how the 
facts were weighed or evaluated.  Id. at 313; see also Damrel 
v. Brown, 6 Vet. App. 242 (1994).  Moreover, a clear and 
unmistakable error claim must identify the alleged error(s) 
with "some degree of specificity".  Crippen v. Brown, 9 Vet. 
App. 412, 420 (1996); Fugo v. Brown, 6 Vet. App. 40, 44 
(1993) (to raise a clear and unmistakable error claim there 
must be some degree of specificity as to what the alleged 
error is and persuasive reasons must be given as to why the 
result would have been manifestly different).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Bustos v. West, 179 F.3d 1378, 1380 
(Fed. Cir. 1999), cert. denied, 145 L. Ed. 2d 315, 120 S. Ct. 
405 (1999), held that the phrase "clear and unmistakable 
error" in section 3.105(a) requires that the alleged error 
be outcome determinative, that is, an error that would 
manifestly change the outcome of a prior decision.  See also 
Yates v. West, 213 F.3d 1372 (2000).  

With respect to the January 1995 Board decision, it is 
observed that the regulations for the revision of a final 
Board decision on the grounds of clear and unmistakable error 
were amended effective February 12, 1999.  64 Fed. Reg. 2,134 
(1999), now contained in Subpart O of 38 C.F.R. Part 20 
(Board of Veterans' Appeals:  Rules of Practice, Subpart O -- 
Revision of Decisions on Grounds of Clear and Unmistakable 
Error).  "Clear and unmistakable error" is defined as 
follows: 

(a)  General.  Clear and unmistakable error is a very 
specific and rare kind of error. It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error. 
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied. 

* * * 

(c)  Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have 
been an error of the Board's adjudication of the appeal 
which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable. 

(d)  Examples of situations that are not clear and 
unmistakable error.-

(1)  Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision. 

(2)  Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3)  Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(4)  Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

38 C.F.R. § 20.1403 (1999).  The new regulations also state 
that the "benefit of the doubt" rule of 38 U.S.C. § 5107(b) 
does not apply to a motion for revision on the ground of 
clear and unmistakable error.  See 38 C.F.R. § 20.1411(a) 
(1999). 

In Yates, the Federal Circuit stated that these regulations 
are consistent with the holding in Bustos; that the 
regulations are reasonable and not inconsistent with any 
provision of law; and that the "clear and unmistakable error" 
provision applies when the facts compel the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  38 
C.F.R. § 20.1403(a) (1999).

In this case, the veteran has alleged that there was error in 
prior VA decisions.  He has provided a chronological list of 
treatment for his right shoulder disability as well as the 
procedural development and outcomes of his various claims for 
an increased evaluation for his right shoulder disability.  
At the October 1998 hearing the veteran testified that the 
doctor who examined him for disability evaluation purposes in 
1992 (as well as all medical records in 1978 and thereafter) 
did not take into account the pain he experienced with 
motion.  He argued that the Board's 1995 decision did not 
consider the fact that his right shoulder disability included 
a torn rotator cuff.  In a statement dated in May 1999, the 
veteran's representative argued that the veteran was not 
afforded due process in that VA denied the veteran's claim 
without obtaining an MRI of the veteran's right shoulder as 
was suggested by the physician who examined the veteran in 
August 1992.

At the August 1999 hearing, it was argued that VA treatment 
records in 1984 reveal the same level of disability as he 
currently experiences.  It was suggested that if the RO had 
considered these treatment records and the limitation of 
motion due to pain, the veteran's January 1984 claim for an 
increased rating for his right shoulder disability would not 
have been denied.  The veteran asserted that the severity of 
his right shoulder disability has remained the same since 
1978 and that he had had the same right shoulder impairment 
in 1978 and 1984 as he had when the 40 percent evaluation for 
his right shoulder was assigned in 1997.  The veteran stated 
that the examiner who conducted the August 1992 VA 
examination had failed to consider his pain on motion and 
fatigability.  The veteran argued that VA had made a gross 
error by not assisting him with his claim, that VA failed to 
fulfill its duty to assist by not helping him gather evidence 
when he filed his earlier claims for an increased evaluation 
for his right shoulder disability.

In the statement which the veteran submitted to the Board 
following the August 1999 hearing, he suggested that the RO 
did not obtain and consider all evidence which was available 
when it denied his 1984 claim.  He argued that his claims for 
an increased rating for his right shoulder disability were 
denied because VA failed to consider the severe pain he 
endured when performing range of motion tests.  He argued 
that the RO and the Board in its January 1995 decision failed 
to consider disability resulting from rotator cuff problems.  
Additionally, he asserted that the January 1995 decision 
contained error in finding that all evidence had been 
obtained, in failing to consider the effect of pain on his 
right shoulder range of motion and in its finding that there 
was no guarding of all arm movements.  

The veteran has asserted that doctors who examined him did 
not take into account pain in determining the range of motion 
of his right shoulder.  Additionally, it is asserted that VA 
should have obtained an MRI of the veteran's right shoulder 
as suggested by a physician in 1982.  However, such a duty-
to-assist challenge does not form a valid basis for a claim 
of clear and unmistakable error.  38 C.F.R. § 20.1403; see 
also Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  In 
Caffrey, the Court held that VA's failure to assist the 
appellant obtain medical evidence resulted in the creation of 
an incomplete rather than an incorrect record.  Since an 
analysis of whether clear and unmistakable error has been 
committed may only proceed on the record, Russell, supra, 
evidence that was not part of the record at the time of the 
prior determination may not form the basis of a finding that 
there was an act of clear and unmistakable error.

The allegation that VA did not consider all aspects of his 
service-connected right shoulder disability, i.e., the 
disabling effects of rotator cuff problems, is essentially a 
disagreement as to how the facts were weighed or evaluated.  
This allegation is specifically excluded as clear and 
unmistakable error.  38 C.F.R. § 20.1403 (1999).

While the veteran has suggested that the correct facts, as 
they were known at the time, were not before the 
adjudicators, he has failed to provide any particulars as to 
any such incident.  As noted above, to assert a valid claim 
of clear and unmistakable error, the claimant must, with some 
degree of specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error.  The veteran has not identified 
any specific incident when a VA decision denying a rating in 
excess of 20 percent was not based upon the correct facts as 
they were known at the time.

The veteran in this case falls far short of alleging the kind 
of error that could be considered CUE.  Upon consideration of 
the above allegations of error, the Board is of the opinion 
that the veteran has not raised a valid claim of clear and 
unmistakable error with respect to the prior RO rating 
decisions or the January 1995 Board decision.  

The applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications in 
the claims folder which may be interpreted as applications or 
claims -- formal and informal -- for an increased evaluation 
for a right shoulder disability.  The Board is then required 
to review all other evidence of record to determine the 
"earliest date as of which", within the year prior to the 
claims, the increase in the severity of the right shoulder 
disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).

Initially, the Board observes that the veteran's most recent 
formal claim for an increased evaluation for his right 
shoulder disability was received on October 10, 1997.  A 
February 1997 VA outpatient treatment record shows that he 
underwent right shoulder arthroscopic surgery on February 7, 
1997.  Based on the foregoing, in the May 1998 rating 
decision, the RO assigned a temporary total rating for the 
veteran's right shoulder disability under 38 C.F.R. § 4.30, 
effective February 7, 1997, to March 31, 1997, and increased 
the rating for this disability to 40 percent, effective April 
1, 1997.  The Board agrees with the RO and finds that the 
February 1997 VA outpatient treatment record constituted an 
informal claim for an increased evaluation for a right 
shoulder disability under the provisions of 38 C.F.R. 
§ 3.157.  A formal claim for an increased evaluation for a 
right shoulder disability was received on October 10, 1997.  
Thus, as a formal claim for an increased evaluation for a 
right shoulder disability was received within one year of the 
informal claim, the appropriate effective date for the 
granting an increased evaluation for a right shoulder 
disability is February 7, 1997.  Since the veteran was 
awarded a temporary 100 percent rating for his right shoulder 
disability from February 7, 1997, to March 31, 1997, the 40 
percent evaluation could be assigned no earlier than April 1, 
1997.  Thus, the RO properly determined that April 1, 1997, 
was the earliest date for the assignment of a 40 percent 
evaluation for the veteran's right shoulder disability.

The Board has reviewed all evidence of record to determine 
the "earliest date as of which," within the year prior to the 
claim that an increase in the severity of the veteran's right 
shoulder disability was ascertainable.  In this case, the 
medical records fail to disclose that the veteran received 
any treatment for his right shoulder from October 1996 until 
shortly before he underwent right shoulder arthroscopic 
surgery in February 1997.  After the veteran submitted his 
claim in October 1996, he was accorded an examination in 
December 1997 at which time the examiner noted that X-rays 
taken in February 1997 had shown various abnormalities of the 
veteran's right shoulder and that he had undergone a right 
shoulder arthroscopy and subacromial decompression in 
February 1997.  The RO then requested complete records for 
the period from September 1992 to the present.  The VA 
medical facility where the veteran underwent the February 
1997 right shoulder surgery submitted copies of treatment 
records in response to the RO's request, but the submitted 
records contained no evidence that the veteran received 
treatment for right shoulder problems for the period from 
October 1996 until February 1997.  The record assembled for 
appellate review contains no evidence during the period from 
October 1996 to February 1997 which establishes a factual 
basis that the severity of his right shoulder disability 
increased.  Therefore, as the veteran received a temporary 
100 percent rating for his right shoulder disability from 
February 7, 1997, to March 31, 1997, the earliest date that 
the 40 percent evaluation for his right shoulder disability 
can be assigned is April 1, 1997.


ORDER

An effective date earlier than April 1, 1997, for the award 
of a 40 percent evaluation for a right shoulder disability is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

